In a matrimonial action in which the par-
ties were divorced by judgment dated February 21, 2001, the plaintiff appeals from an order of the Supreme Court, Westchester County (Lubell, J.), entered March 18, 2008, which granted the defendant’s motion to hold him in contempt of two previous orders directing him to pay one half of the forensic evaluator’s fees.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion is denied.
As the mother, in effect, concedes, the order finding the father in contempt of court for not paying his allotted 50% share of the forensic evaluator’s fees must be reversed in light of this Court’s decision and order dated April 15, 2008 (see Cervera v Bressler, 50 AD3d 837 [2008]), inter alia, mandating a hearing to determine the relative financial circumstances of the parties and, based on the outcome of that hearing, to reapportion the parties’ payment obligations regarding fees for the forensic evaluator and attorney for the child. Spolzino, J.P, Skelos, Dillon and Covello, JJ., concur.